Oppenheimer Capital Appreciation Fund/VA N-SAR Exhibit – Item 77Q1 A copy of the Fund’s Restated Investment Advisory Agreement follows: 1. Post-Effective Amendment No. 71 to the Registration Statement of Oppenheimer Variable Account Fund (the “Registrant”) filed with the Securities and Exchange Commission on February 7, 2014 (Accession Number 0000728889-14-000269), includes the following materials, which are hereby incorporated by reference in response to Item 77Q of the Registrant’s Form N-SAR: · Restated Investment Advisory Agreement dated 11/1/2013. Oppenheimer International Growth Fund/VA a series of Oppenheimer Variable Account Funds N-SAR Exhibit – Item 77Q1 1. Post-Effective Amendment No. 70 to the Registration Statement of Oppenheimer International Growth Fund/VA, a series of Oppenheimer Variable Account Funds(the “Registrant”), filed with the Securities and Exchange Commission on November 25, 2013 (Accession Number 0000728889-13-001856), includes the following item, which is hereby incorporated by reference in response to Item 77Q1 of the Registrant’s Form N-SAR: · Investment Advisory Agreement dated 11/12/13. Oppenheimer Main Street Fund/VA N-SAR Exhibit – Item 77Q1 A copy of the Fund’s Restated Investment Advisory Agreement follows: 1. Post-Effective Amendment No. 71 to the Registration Statement of Oppenheimer Variable Account Fund (the “Registrant”) filed with the Securities and Exchange Commission on February 7, 2014 (Accession Number 0000728889-14-000269), includes the following materials, which are hereby incorporated by reference in response to Item 77Q of the Registrant’s Form N-SAR: · Restated Investment Advisory Agreement dated 11/1/2013.
